Citation Nr: 0405102	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial evaluation for tinea 
versicolor, pseudofolliculitis barbae and urticaria, 
currently evaluated as noncompensable.

2.  Entitlement to a higher initial evaluation for chronic 
low back strain, currently evaluated as noncompensable.

3.  Entitlement to a higher initial evaluation for residuals 
of a neck injury currently evaluated as 10 percent disabling.  

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to service connection for residuals of a left 
knee injury.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to March 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by which 
the RO granted service connection for tinea versicolor, 
pseudofolliculitis barbae and urticaria; a chronic low back 
strain; and a neck injury.  Except for the neck injury, which 
was assigned a 10 percent evaluation, the service-connected 
disabilities were assigned noncompensable evaluations.  The 
evaluations were effective from March 4, 2001.  The RO denied 
service connection for residuals of a left ankle injury and 
left knee injury on the basis that the evidence did not show 
a present disability.  

While the veteran requested a hearing in his notice of 
disagreement and VA Form 9, he did not appear for the 
scheduled hearing.  Consequently, his request for a hearing 
is considered withdrawn and the Board will adjudicate the 
appeal based on the evidence of record.  38 C.F.R. 
§ 20.704(d) (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the rating questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized the rating issues on 
appeal as set forth on the title page.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and VA's implementing regulations require that 
the veteran be notified of the evidence needed to 
substantiate his claims.  He must also be told of the 
evidence that he is responsible for producing and the 
evidence that VA is responsible for producing.  VA must also 
request that the veteran provide any evidence in his 
possession pertinent to his claims.  38 C.F.R. § 3.159 
(2003).  Although the veteran was notified of the evidence 
needed to substantiate a claim for service connection, it 
does not appear that the RO notified him of the evidence 
needed to substantiate the claims for higher evaluations 
beyond the description in the rating decision as to the 
diagnostic criteria for a higher evaluation.  (Given that the 
rating criteria have changed, as noted below, it is important 
that the veteran be given specific notice as to what is 
required to substantiate his rating claims under both old and 
new criteria.)  Moreover, the RO did not request that the 
veteran provide any evidence in his possession that pertains 
to his claims.  Consequently, specific notices to this effect 
are needed.  Id.  

The RO evaluated the veteran's chronic low back strain as 
noncompensably disabling under Diagnostic Code 5295.  The RO 
evaluated the service-connected neck injury as 10 percent 
disabling under Diagnostic Code 5290.  During the pendency of 
the veteran's appeal the regulations pertaining to evaluation 
of disabilities of the spine have been amended twice.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 
23, 2002) and 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  While the first of these 
changes related to the criteria for rating intervertebral 
disc syndrome and did not modify the diagnostic code 
provisions noted above, the second change did.  

In 2003, the schedule for rating spine disabilities was 
changed to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Given these new regulatory criteria for evaluating back 
disabilities, additional development in the form of a VA 
examination addressing the new criteria, is warranted.  In 
addition, the Board notes that the claims file does not 
indicate that the veteran was notified of these regulatory 
changes nor that the veteran's claims were adjudicated under 
these provisions.  Therefore, the veteran must be provided 
notice of these new regulations and given the opportunity to 
present additional evidence in light of the amendments.  
Thereafter, the RO should readjudicate the claims for higher 
evaluations for chronic low back strain and neck injury.  

The RO evaluated the veteran's tinea versicolor, 
pseudofolliculitis barbae and urticaria as noncompensably 
disabling under Diagnostic Code 7806, 38 C.F.R. § 4.118 
(2002).  During the pendency of the veteran's claims, the 
regulations were amended as to the Diagnostic Codes used for 
evaluating skin disorders.  See 67 Fed. Reg. 49590 (July 31, 
2002) (effective August 30, 2002).  Pursuant to these new 
regulatory changes, a 10 percent evaluation is warranted if 
at least 5 percent but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Changes were also made to the 
criteria for rating disfigurement of the head, face, or neck.  
Id.  As in the case of the back and neck disabilities, given 
the new regulatory criteria for evaluating a skin disability, 
additional development in the form of a VA examination 
addressing the new criteria is warranted.  The veteran must 
be provided notice of these new regulations and given the 
opportunity to present additional evidence in light of the 
amendments.  Thereafter, the RO should readjudicate the claim 
for a higher evaluation for the service-connected skin 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The RO should schedule VA examinations 
to determine the severity of the veteran's 
service-connected chronic low back strain, 
neck injury and skin disabilities.  In 
determining the severity of these 
disabilities, the examiner(s) should be 
asked to refer to the applicable diagnostic 
criteria for guidance.  The RO should 
provide the examiners with the claims file 
and ask the examiners to review the claims 
file prior to rendering an opinion.  The 
examiner who is asked to examine the 
veteran's spine should also examine the 
veteran's left knee and left ankle.  The 
examiner should provide an opinion as to 
whether current left knee and left ankle 
disabilities are shown, and if so whether 
either is attributable to the veteran's 
period of military service.  (The examiner 
should review the file, including the 
February 2002 examination report that notes 
a history of left ankle and left knee 
disability and suggests continued 
symptoms.)  

3.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished a supplemental 
statement of the case (SSOC) addressing 
both the old and the newly amended spine 
and skin rating criteria, and given the 
opportunity to respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

